The Chancellor.
It does not appear that this is a bill merely for discovery of writings, as was the case in 1 Vern. 117. * and if it was, the case would not warrant the motion that the defendants named should swear to the very answer put in, on behalf of the corporation. The principle is established by that and by other cases, (Wych v. *367Meal, 3 P. Wms. 310., and Dummer v. Corporation of Chippenham, 14 Ves. 245.,) that the court will call upon individual members of a corporation to answer not only with the rest under the common seal, but individually, upon oath; but in those cases the defendants, whose discovery under oath was sought, were named in the bill as defendants. The application, therefore, in its present shape, must be denied, with costs.
Motion denied.